ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
General Electric Aviation                      )   ASBCA No. 61999
                                               )
Under Contract No. H92238-05-C-0002 et al.     )

APPEARANCES FOR THE APPELLANT:                     Richard C. Johnson, Esq.
                                                   Armani Vadiee, Esq.
                                                   Daniel H. Ramish, Esq.
                                                   Gregory A. Smith, Esq.
                                                    Smith Pachter McWhorter PLC
                                                    Tysons Corner, VA

APPEARANCES FOR THE GOVERNMENT:                    Arthur M. Taylor, Esq.
                                                    DCMA Chief Trial Attorney
                                                   Samuel W. Morris, Esq.
                                                   Amelia R. Lister-Sobotkin, Esq.
                                                   Adrianne L. Goins, Esq.
                                                    Trial Attorneys
                                                    Defense Contract Management Agency
                                                    Chantilly, VA

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: April 12, 2022



                                              MICHAEL N. O’CONNELL
                                              Administrative Judge
                                              Armed Services Board
                                              of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61999, Appeal of General Electric
Aviation, rendered in conformance with the Board’s Charter.

       Dated:


                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2